




LOAN TERMS TABLE
Note Date: December 31, 2013
Borrower: Those entities as set forth on Schedule A
attached hereto.
Original Principal Amount: $72,438,339.00
Loan No.: 3420293
Note Rate: 4.890%
 
Monthly Payment Amount: $384,009.45 (after Amortization Commencement Date)
Borrower’s TIN: See Schedule A attached hereto.
Amortization Commencement Date: February 1, 2017
Maturity Date: January 1, 2024
Lockout Period: Beginning on the date of this Note and ending on October 1, 2023

PROMISSORY NOTE
FOR VALUE RECEIVED THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED HERETO, each a
Michigan limited liability company and each having its principal place of
business at The American Center, 27777 Franklin Road, Suite 200, Southfield,
Michigan 48034 (individually and collectively, as the case may be, “Borrower”),
hereby unconditionally promises to pay to the order of BANK OF AMERICA, N.A., a
national banking association, having an address at 214 North Tryon Street,
NC1-027-15-03, Charlotte, North Carolina 28255 (“Lender”), the Original
Principal Amount, in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Note Rate, and to be
paid in accordance with the terms set forth below. The Loan Terms Table set
forth above is a part of this Note and all terms used in this Note which are
defined in the Loan Terms Table shall have the meaning set forth therein. All
capitalized terms not defined herein shall have the respective meanings set
forth in that certain Loan Agreement dated the date hereof between Lender and
Borrower (the “Loan Agreement”).
Article 1 – PAYMENT TERMS; MANNER OF PAYMENT
(a)    Borrower hereby agrees to pay sums due under this Note as follows: an
initial payment is due on the Closing Date for interest from the Closing Date
through and including the last day of the calendar month in which the Closing
Date occurs; and thereafter, except as may be adjusted in accordance with the
last sentence of Section 1(b), (i) consecutive monthly installments of interest
only in an amount calculated in accordance with Article 2 below shall be payable
pursuant to the terms hereof on the first (1st) day of each month beginning on
February 1, 2014 (the first (1st) day of each month, a “Scheduled Payment Date”)
and (ii) commencing on the Amortization Commencement Date, consecutive monthly
installments of principal and interest in an amount equal to the Monthly Payment
Amount shall be payable pursuant to the terms hereof on each Scheduled Payment
Date until the entire indebtedness evidenced hereby is fully paid, except that
any remaining indebtedness, if not sooner paid, shall be due and payable on the
Maturity Date.
(b)    The Monthly Payment Amount is computed on the basis of an amortization
schedule for a loan having (i) a principal amount equal to the Original
Principal Amount, (ii) an amortization period of thirty (30) years, and (iii) an
annual interest rate equal to the Note Rate, computed on the

    

--------------------------------------------------------------------------------




basis of a three hundred sixty (360) day year consisting of twelve (12) months
of thirty (30) days each. Borrower expressly understands and agrees that such
computation of interest based on a three hundred sixty (360) day year consisting
of twelve (12) months of thirty (30) days each is solely for the purpose of
determining the Monthly Payment Amount, and, notwithstanding such computation,
interest shall accrue on the outstanding principal amount of the Loan as
provided in Article 2 below. Borrower understands and acknowledges that such
interest accrual requirement results in more interest accruing on the Loan than
if either a thirty (30) day month and a three hundred sixty (360) day year or
the actual number of days and a three hundred sixty five (365) day year were
used to compute the accrual of interest on the Loan. Borrower recognizes that
such interest accrual requirement will not fully amortize the Loan within the
amortization period set forth above. Following any partial prepayment occurring
solely as a result of the application of Insurance Proceeds or Awards pursuant
to the terms of this Note and the other Loan Documents, Lender may, in its sole
and absolute discretion, adjust the Monthly Payment Amount to give effect to any
such partial prepayment, provided, however, that in no event will any such
adjustment result in any such installment becoming due and payable on any date
after the Maturity Date.
(c)    Each payment by Borrower hereunder shall be made to Bank of America,
N.A., c/o Capital Markets Servicing Group, P.O. Box 198960, Atlanta, Georgia
30384-8960, or at such other place as Lender may designate from time to time in
writing not later than 3:00 P.M. Charlotte, North Carolina time. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, such payment shall be made on the first Business Day preceding such
scheduled due date. All payments made by Borrower hereunder or under the other
Loan Documents shall be made irrespective of, and without any deduction for, any
setoff, defense or counterclaims.
(d)    Prior to the occurrence of an Event of Default, all monthly payments made
as scheduled on this Note shall be applied first to the payment of interest
computed at the Note Rate, and the balance toward the reduction of the principal
amount of this Note. All voluntary and involuntary prepayments on this Note
shall be applied, to the extent thereof, to accrued but unpaid interest on the
amount prepaid, to the outstanding principal amount, and any other sums due and
unpaid to the Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion, including, but not limited
to, application to principal installments in inverse order of maturity.
Following the occurrence of an Event of Default, any payment made on this Note
shall be applied to accrued but unpaid interest, late charges, accrued fees, the
unpaid principal amount of this Note, and any other sums due and unpaid to
Lender in connection with the Loan, in such manner and order as Lender may elect
in its sole and absolute discretion.
(e)    Remittances in payment of any part of the indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by the holder hereof in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practices of the collecting
bank or banks.
Article 2     – INTEREST

‑2‑

--------------------------------------------------------------------------------




The Loan shall bear interest at a fixed rate per annum equal to the Note Rate.
Interest shall be computed based on the daily rate produced assuming a three
hundred sixty (360) day year, multiplied by the actual number of days elapsed.
Except as otherwise set forth herein or in the other Loan Documents, interest
shall be paid in arrears.
Article 3     – DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid prior to the fifth
day following the date when due or if not paid on the Maturity Date or on the
happening of any other Event of Default.
Article 4     – PAYMENT AFTER DEFAULT
Upon the occurrence and during the continuance of an Event of Default, interest
on the outstanding principal balance of the Loan and, to the extent permitted by
law, overdue interest and other amounts due in respect of the Loan shall accrue
at a rate per annum equal to the lesser of (a) the maximum rate permitted by
applicable law, or (b) four percent (4%) above the Note Rate (such rate, the
“Default Rate”). Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then due) and
(ii) the cure of such Event of Default. To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the
Mortgage. This Article shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under this Note, the Loan Agreement and the other Loan Documents to accelerate
and to continue to demand payment of the Debt upon the happening of and during
the continuance any Event of Default, despite any payment by Borrower to Lender.
Article 5     – PREPAYMENT; DEFEASANCE
Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.
(a)    Lockout Period. Borrower shall have no right to make, and Lender shall
have no obligation to accept, any voluntary prepayment, whether in whole or in
part, of the Loan, or any other amount under this Note or the other Loan
Documents, at any time during the Lockout Period. Notwithstanding the foregoing,
if either (i) Lender, in its sole and absolute discretion, accepts a full or
partial voluntary prepayment during the Lockout Period or (ii) there is an
involuntary prepayment during the Lockout Period, then, in either case, Borrower
shall, in addition to any portion of the Loan prepaid (together with all
interest accrued and unpaid thereon), pay to Lender a prepayment premium, if
any, in an amount calculated in accordance with Section 5(c) below.

‑3‑

--------------------------------------------------------------------------------




(b)    Defeasance.
(i)    Notwithstanding any provisions of this Article 5 to the contrary,
including, without limitation, subsection (a) of this Article 5, at any time
other than during a REMIC Prohibition Period (defined below), Borrower may cause
the release of the Property from the lien of the Mortgage and the other Loan
Documents upon the satisfaction of the following conditions:
(A)    no Default shall exist under any of the Loan Documents;
(B)    not less than thirty (30) (but not more than ninety (90)) days prior
written notice shall be given to Lender specifying a date on which the
Defeasance Collateral (as hereinafter defined) is to be delivered (the “Release
Date”); provided, however, that Borrower shall have the right (1) to cancel such
notice by providing Lender with notice of cancellation five (5) days prior to
the scheduled Release Date, or (2) to extend the scheduled Release Date for up
to thirty (30) days; provided that in each case, Borrower shall pay all of
Lender’s reasonable costs and expenses incurred as a result of such cancellation
or extension;
(C)    all sums due under this Note and under the other Loan Documents up to the
Release Date, including, without limitation, all reasonable fees, costs and
expenses incurred by Lender and its agents in connection with such release
(including, without limitation, reasonable legal fees and expenses for the
review and preparation of the Defeasance Security Agreement (as hereinafter
defined) and of the other materials described in Section 5(b)(i)(D) below and
any related documentation, and any servicing fees, Rating Agency fees or other
costs related to such release), shall be paid in full on or prior to the Release
Date;
(D)    Borrower shall deliver to Lender on or prior to the Release Date:
(1)    a pledge and security agreement, in form and substance which would be
satisfactory to a prudent lender, creating a first priority security interest in
favor of Lender in the Defeasance Collateral and the Defeasance Collateral
Account (the “Defeasance Security Agreement”);
(2)    Such direct non callable obligations of the United States of America (or
any agency thereof to the extent acceptable to the applicable Rating Agencies)
or other obligations which are “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940 that provide for payments
on a Business Day that are prior and as close as possible to each successive
Scheduled Payment Date after the Release Date (and the date on which the Lockout
Period ends as if the Loan were prepaid on such date) as purchased by Borrower,
with each such payment being equal to or greater than the amount of the
corresponding Monthly Payment Amount required to be paid under this Note
(including all amounts due on the date on which the Lockout Period ends as if
the Loan were prepaid

‑4‑

--------------------------------------------------------------------------------




on such date) for the balance of the term hereof through the date on which the
Lockout Period ends (the “Defeasance Collateral”), each of which shall be duly
endorsed by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance which would be satisfactory to a
prudent lender (including, without limitation, such certificates, documents and
instruments as may be required by the depository institution holding such
securities or the issuer thereof, as the case may be, to effectuate book entry
transfers and pledges through the book entry facilities of such institution) in
order to perfect upon the delivery of the Defeasance Security Agreement the
first priority security interest therein in favor of Lender in conformity with
all applicable state and federal laws governing granting of such security
interests;
(3)    a certificate of Borrower certifying that all of the requirements set
forth in this Section 5(b)(i) have been satisfied;
(4)    one or more opinions of counsel for Borrower in form and substance that
is standard in commercial mortgage lending transactions and subject only to
customary qualifications, assumption and exceptions opining, among other things,
that (I) Lender has a perfected first priority security interest in the
Defeasance Collateral and the Defeasance Collateral Account and that the
Defeasance Security Agreement is enforceable against Borrower in accordance with
its terms, and (II) the release of the lien of the Mortgage and the pledge of
Defeasance Collateral will not directly or indirectly result in or cause any
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Internal Revenue Code that holds this Note (a “REMIC Trust”) to fail to
maintain its status as a REMIC Trust;
(5)    a certificate in form and scope which would be satisfactory to a prudent
lender from an independent certified public accountant acceptable to Lender
certifying that the Defeasance Collateral will generate amounts sufficient to
make all payments of principal and interest due under this Note (including the
scheduled outstanding principal balance of the Loan due on the last day of the
Lockout Period as if the Loan were prepaid on such date);
(6)    such other certificates, documents and instruments customarily delivered
in connection with similar defeasance transactions as a prudent lender would
require; and
(7)    in the event the Loan is held by a REMIC Trust and if required by Lender,
Lender has received written confirmation from any Rating Agency rating any
Securities that substitution of the Defeasance Collateral will not result in a
downgrade, withdrawal, or qualification of the ratings then assigned to any of
the Securities.

‑5‑

--------------------------------------------------------------------------------




(ii)    Upon compliance with the requirements of Section 5(b)(i), the (A)
Property, including the Lockbox Account, the Cash Management Account, the
Reserve Accounts, and all subaccounts thereof, shall be released from the lien
of the Mortgage and the other Loan Documents, and the Defeasance Collateral
shall constitute collateral which shall secure this Note and all other
obligations under the Loan Documents and (B) Borrower and Borrower Principal
shall be released from their respective obligations pursuant to the Loan
Agreement, except for those indemnities set forth in Section 12.6 and Article 14
(as to Borrower) of the Loan Agreement which, by their express terms, survive
indefinitely. Lender shall, at Borrower’s expense, execute and deliver any
agreements reasonably requested by Borrower to release the lien of the Mortgage
and the other Loan Documents from the Property.
(iii)    Upon the release of the Property in accordance with this Section 5(b),
Borrower shall assign all its obligations and rights under this Note, together
with the pledged Defeasance Collateral, to a successor entity designated by
Borrower and approved by Lender in its reasonable discretion (“Successor
Borrower”). Successor Borrower shall execute an assignment and assumption
agreement in form and substance which would be satisfactory to a prudent lender
pursuant to which it shall assume Borrower’s obligations under this Note and the
Defeasance Security Agreement. As conditions to such assignment and assumption,
Borrower shall (A) deliver to Lender one or more opinions of counsel that is
standard in commercial mortgage lending transactions and subject only to
customary qualifications, assumptions and exceptions opining, among other
things, that such assignment and assumption agreement is enforceable against
Borrower and the Successor Borrower in accordance with its terms and that this
Note, the Defeasance Security Agreement and the other Loan Documents, as so
assigned and assumed, are enforceable against the Successor Borrower in
accordance with their respective terms, and opining to such other matters
relating to Successor Borrower and its organizational structure as Lender may
reasonably require, and (B) pay all reasonable fees, costs and expenses incurred
by Lender or its agents and Successor Borrower in connection with such
assignment and assumption (including, without limitation, legal fees and
expenses and for the review of the proposed transferee and the preparation of
the assignment and assumption agreement and related certificates, documents and
instruments and any fees payable to any Rating Agencies and their counsel in
connection with the issuance of the confirmation referred to above, and
excluding any assumption fee which may otherwise be due pursuant to the other
Loan Documents). Upon such assignment and assumption, Borrower shall be relieved
of its obligations hereunder, under this Note, under the other Loan Documents
and under the Defeasance Security Agreement, except as expressly set forth in
the assignment and assumption agreement.
(iv)    For purposes of this Article 5, “REMIC Prohibition Period” means the
period commencing on the date hereof and terminating on the earlier of (A) the
date occurring immediately following the two year period commencing with the
“startup day” within the meaning of Section 860G(a)(9) of the Internal Revenue
Code of any REMIC Trust that holds this Note and (B) the date occurring three
(3) years from the date hereof. In no event shall Lender have any obligation to
notify Borrower that a REMIC Prohibition Period is in effect with respect to the
Loan, except that Lender shall notify Borrower if any REMIC Prohibition Period
is in effect with respect to the Loan after receiving any notice described in
Section

‑6‑

--------------------------------------------------------------------------------




5(b)(i)(B); provided, however, that the failure of Lender to so notify Borrower
shall not impose any liability upon Lender or grant Borrower any right to
defease the Loan during any such REMIC Prohibition Period.
(v)    At Borrower’s request, Lender shall assign the Mortgage and the Note,
each without recourse, covenant or warranty of any nature, express or implied,
except that Lender is the holder of the Note and the outstanding amount owed
under the Note by Borrower to such new mortgagee designated by Borrower (other
than Borrower or a nominee of Borrower) provided that Borrower or Successor
Borrower, as applicable (A) has executed and delivered to such new mortgagee a
new note to be secured by the Defeasance Collateral pursuant to the Defeasance
Security Agreement between Borrower and such new mortgagee (such new note to
have the same term, interest rate, unpaid principal balance and all other
material terms and conditions of the Note), which new note, together with the
Defeasance Security Agreement and the rights of such new mortgagee in and to the
Defeasance Collateral, shall be assigned by such new mortgagee to Lender
simultaneously with the assignment of the Note and Mortgage by Lender and (B)
has complied with all other provisions of this Section 5(b) to the extent not
inconsistent with this subparagraph (v). In addition, any such assignment shall
be conditioned on the following: (A) payment by Borrower of (I) Lender’s then
customary administrative fee for processing assignments of mortgage; (II) the
reasonable expenses of Lender incurred in connection therewith; and (III)
Lender’s reasonable attorney’s fees for the preparation, delivery and
performance of such an assignment; (B) such new mortgagee shall not
substantially modify the Note such that it shall be treated as a new loan for
federal tax purposes; (C) such an assignment is not then prohibited by any
federal, state or local law, rule, regulation, order or by any other
governmental authority; (D) such assignment and the actions described above do
not constitute a prohibited transaction for any REMIC Trust formed in connection
with a Securitization and will not disqualify such REMIC Trust as a “real estate
mortgage investment conduit” within the meaning of Section 860D of the Code as a
result of such assignment and the Defeasance, and an opinion of counsel to
Borrower that is standard in commercial mortgage lending transactions and
subject only to customary qualifications, assumptions and exceptions; and (E)
Borrower shall provide such other opinions, items, information and documents
which a prudent lender would require to effectuate such assignment. Borrower
shall be responsible for all mortgage recording taxes, recording fees and other
charges payable in connection with any such assignment. Lender agrees that the
assignment of the Note and Mortgage to the new mortgagee and the assignment of
the new note, the Defeasance Collateral and the Defeasance Security Agreement by
the new mortgagee to Lender shall be accomplished by an escrow closing conducted
through an escrow agent satisfactory to Lender and pursuant to an escrow
agreement satisfactory to Lender in form and substance.
(c)    Involuntary Prepayment During the Lockout Period. During the Lockout
Period, in the event of any involuntary prepayment of the Loan or any other
amount under this Note, whether in whole or in part, in connection with or
following Lender’s acceleration of this Note or otherwise, and whether the
Mortgage is satisfied or released by foreclosure (whether by power of sale or
judicial proceeding), deed in lieu of foreclosure or by any other means,
including, without limitation,

‑7‑

--------------------------------------------------------------------------------




repayment of the Loan by Borrower or any other Person pursuant to any statutory
or common law right of redemption, Borrower shall pay to Lender, in addition to
the portion of the principal balance of the Loan prepaid, a prepayment premium
in an amount equal to the greater of (i) 5% of the portion of the principal
balance of the Loan being prepaid, and (ii)  the lesser of (A) Yield Maintenance
and (B) the amount which, when added to the portion of the principal balance of
the Loan being prepaid, will be sufficient to purchase Defeasance Collateral (as
adjusted based on the portion of the Loan being prepaid).
(d)    Insurance Proceeds and Awards; Excess Interest. Notwithstanding any other
provision herein to the contrary, and provided no Default exists, Borrower shall
not be required to pay any prepayment premium or deliver any Defeasance
Collateral in connection with any prepayment occurring solely as a result of
(i) the application of Insurance Proceeds or Awards pursuant to the terms of the
Loan Documents, or (ii) the application of any interest in excess of the maximum
rate permitted by applicable law to the reduction of the Loan.
(e)    After the Lockout Period. Notwithstanding any other provision to the
contrary contained herein or in the other Loan Documents, commencing on the day
the Lockout Period ends, and upon giving Lender at least thirty (30) days (but
not more than ninety (90) days) prior written notice, which may be revoked
anytime prior to the prepayment, provided that Borrower shall pay all fees,
costs and expenses incurred by Lender and its agents as a result of or prior to
such revocation (including, without limitation, reasonable legal fees and
expenses, and any servicing fees, Rating Agency fees or other costs related to
prepayment), Borrower may voluntarily prepay (without prepayment premium or
yield maintenance) this Note in whole (but not in part) on a Scheduled Payment
Date. Lender shall accept a prepayment pursuant to this Section 5(e) on a day
other than a Scheduled Payment Date provided that, in addition to payment of the
full outstanding principal balance of this Note, Borrower pays to Lender a sum
equal to the amount of interest which would have accrued on this Note if such
prepayment occurred on the next Scheduled Payment Date.
(f)    Limitation on Partial Prepayments. In no event shall Lender have any
obligation to accept a partial prepayment except as explicitly set forth herein.
(g)    Yield Maintenance. Notwithstanding any provisions of this Article 5 to
the contrary, including, without limitation, subsection (a) of this Article 5,
at any time following the REMIC Prohibition Period, the principal balance of
this Note may be voluntarily prepaid in whole, or in part to obtain a release of
the lien of the Mortgage as to any Individual Property (an “Individual Property
Release”), upon the satisfaction of the following conditions:
(i)    no Default or Event of Default shall exist under any of the Loan
Documents;
(ii)    not less than thirty (30) (but not more than ninety (90)) days prior
written notice shall be given to Lender specifying a date on which the
prepayment shall occur, such date being a Scheduled Payment Date (the
“Prepayment Date”);
(iii)    any sums due under this Note and under the other Loan Documents up to
the Prepayment Date, including, without limitation, all reasonable fees, costs
and expenses incurred by Lender and its agents in connection with such
prepayment (including, without

‑8‑

--------------------------------------------------------------------------------




limitation, legal fees and expenses for the review and preparation of any
release documentation and of the other related materials and documentation, and
any servicing fees, Rating Agency fees or other costs related to such
prepayment), shall be paid in full on or prior to the Prepayment Date;
(iv)    Borrower has paid to Lender (A) a prepayment premium in an amount equal
to Yield Maintenance and (B) in connection with an Individual Property Release,
an amount equal to the Release Amount for the Individual Property to be
released;
(v)    In the event that Borrower shall prepay the balance of the Note in part
to obtain a release of the lien of the Mortgage as to an Individual Property,
and a separate Individual Property remains subject to the lien of the Mortgage,
Borrower shall deliver to Lender on or prior to the Prepayment Date one or more
opinions of counsel for Borrower in form and substance and delivered by counsel
that is standard in commercial mortgage lending transactions and subject only to
customary qualifications, assumptions and exceptions opining, among other
things, that the prepayment of the Loan, in full or in part, as applicable, and
the release of the lien of one or more of the Mortgages will not directly or
indirectly result in or cause any REMIC Trust to fail to maintain its status as
a REMIC Trust;
(vi)    In connection with an Individual Property Release, Lender shall have
received, at Borrower’s sole cost and expense, one or more endorsements to the
Title Insurance Policy insuring that, after giving effect to the subject
release, the Liens of the Mortgage insured thereunder continue to be first
priority Liens on the Remaining Properties, subject only to Permitted
Encumbrances;
(vii)    Notwithstanding the provisions of this Section 5(g), in connection with
an Individual Property Release, if the Loan is included in a REMIC Trust and the
LTV as determined by Lender in a manner that is consistent with its loan
origination and underwriting standards exceeds 125% immediately after giving
effect to the prepayment in connection with the Individual Property Release, no
Individual Property Release will be permitted unless the Borrower pays down the
principal balance of the Loan by an amount not less than the greater of (A) the
Release Amount or (B) the least of one of the following amounts: (x) if the
Individual Property is sold, the net proceeds of an arms-length sale to an
unrelated Person of the Individual Property being released, (y) the fair market
value of the Individual Property being released at the Prepayment Date, or (z)
an amount such that the LTV as determined by Lender after the Prepayment Date is
not greater than the LTV of the Property immediately prior to giving effect to
the Individual Property Release, unless the Lender receives an opinion of
counsel that if (B) above is not followed, the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the Individual Property
Release;
(viii)    In connection with an Individual Property Release, if the requirements
of this Section 5(g) have been satisfied, the applicable Individual Property
shall be released from the lien of the Mortgage and the Loan Documents. In
connection with the release of the Lien, Borrower shall submit to Lender, not
less than ten (10) days prior to the Prepayment Date (or such shorter time as is
acceptable to Lender in its sole discretion), a release of Lien

‑9‑

--------------------------------------------------------------------------------




(and related Loan Documents) for execution by Lender. Such release shall be in a
form appropriate in the jurisdiction in which the Individual Property is located
and that contains standard provisions protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an officer’s certificate certifying that such documentation (A) is
in substantive compliance with all Legal Requirements, and (B) will effect such
release in accordance with the terms of this Note. Borrower shall pay all costs,
taxes and expenses associated with the release of the lien of the Mortgage,
including Lender’s reasonable attorneys’ fees. Except as set forth in this
Section 5, no repayment, prepayment or defeasance of all or any portion of the
Note shall cause, give rise to a right to require, or otherwise result in, the
release of the lien of the Mortgage from the Property.
(ix)    In connection with an Individual Property Release, upon compliance with
the requirements of this Section 5(g), the (A) applicable Individual Property
shall be released from the lien of the Mortgage and the other Loan Documents,
(B) any Reserve Funds held by Lender and attributable to the applicable
Individual Property being released shall be released to Borrower and (C)
Borrower and Borrower Principal shall be released from their respective
obligations pursuant to the Loan Agreement with respect to the applicable
Individual Property, except for those indemnities set forth in Section 12.6 and
Article 14 (as to Borrower) of the Loan Agreement which, by their express terms,
survive indefinitely. Lender will, at Borrower’s expense, execute and deliver
any agreements reasonably requested by Borrower to release the lien of the
Mortgage and the other Loan Documents from the applicable Individual Property.
Following a partial prepayment in connection with an Individual Property Release
pursuant to this Section 5(g), the Monthly Payment Amount payable under this
Note shall be recalculated based on the unpaid principal balance as of the next
Scheduled Payment Date, the Note Rate and an amortization period equal to (i)
three hundred sixty (360) months less (ii) the number of months elapsed from the
Amortization Commencement Date to the date of the applicable prepayment.
As used herein, “Yield Maintenance” means a prepayment premium in an amount
equal to the greater of (i) 1% of (A) the portion of the Loan being prepaid (for
the avoidance of doubt, in no event shall Lender have any obligation to accept a
partial prepayment except as explicitly set forth herein or in the Loan
Agreement) or (B) in connection with an Individual Property Release, the Release
Amount, and (ii) the present value as of the Prepayment Calculation Date of a
series of monthly payments over the remaining term of the Loan through the date
on which the Lockout Period ends (as if the Loan were prepaid on such date) each
equal to the amount of interest which would be due on (A) the portion of the
Loan being prepaid or (B) in connection with an Individual Property Release, the
Release Amount, assuming a per annum interest rate equal to the excess of the
Note Rate over the Reinvestment Yield, and discounted at the Reinvestment Yield.
As used herein, “Reinvestment Yield” means the yield calculated by the linear
interpolation of the yields, as reported in the Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading “U.S. government
securities” and the sub-heading “Treasury constant maturities” for the week
ending prior to the Prepayment Calculation Date, of the U.S. Treasury constant
maturities with

‑10‑

--------------------------------------------------------------------------------




maturity dates (one longer and one equal to or shorter) most nearly
approximating the date on which the Lockout Period ends, and converted to a
monthly compounded nominal yield. In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Reinvestment Yield. The “Prepayment Calculation Date” shall mean, as applicable,
the date on which (i) Lender applies any prepayment to the reduction of the
outstanding principal amount of this Note, (ii) Lender accelerates the Loan, in
the case of a prepayment resulting from acceleration, or (iii) Lender applies
funds held under any Reserve Account, in the case of a prepayment resulting from
such an application (other than in connection with acceleration of the Loan).
“Release Amount” shall mean the greater of (a) (i) with respect to any
Individual MHC Property, one hundred twenty percent (120%) of the Allocated Loan
Amount for such Individual MHC Property and (ii) with respect to any Individual
RV Property, one hundred twenty-five percent (125%) of the Allocated Loan Amount
for such Individual RV Property, or (b) an amount which, if applied to the
outstanding principal balance of the Loan, would cause the Remaining Properties
to have a Debt Service Coverage Ratio at the time of such calculation of not
less than the greater of (i) 1.60 to 1.00 and (ii) the Debt Service Coverage
Ratio for the twelve (12) month period preceding the Individual Property
Release.
(h)    Partial Defeasance. (i) Borrower shall have the right at any time after
the REMIC Prohibition Period to voluntarily defease a portion of the Loan and
obtain a release of the lien of the Mortgage as to any Individual Property by
providing Lender with the Partial Defeasance Collateral (hereinafter, a “Partial
Defeasance Event”) upon satisfaction of the following conditions:
(A)    no Default shall exist under any of the Loan Documents;
(B)    not less than thirty (30) (but not more than ninety (90)) days prior
written notice shall be given to Lender specifying (1) a date on which the
Partial Defeasance Collateral (as hereinafter defined) is to be delivered (the
“Partial Defeasance Date”); provided, however, that Borrower shall have the
right (i) to cancel such notice by providing Lender with notice of cancellation
five (5) days prior to the scheduled Partial Defeasance Date, or (ii) to extend
the scheduled Partial Defeasance Date for up to thirty (30) days; provided that
in each case, Borrower shall pay all of Lender’s reasonable costs and expenses
incurred as a result of such cancellation or extension, (2) the principal amount
of the Loan subject to the Partial Defeasance Event, and (3) the Individual
Property to be released from the lien of the Mortgage;
(C)    all sums due under this Note and under the other Loan Documents up to the
Partial Defeasance Date, including, without limitation, all reasonable fees,
costs and expenses incurred by Lender and its agents in connection with such
release (including, without limitation, legal fees and expenses for the review
and preparation of the Partial Defeasance Security Agreement (as hereinafter
defined) and of the other materials described in Section 5(h)(i)(D) below and
any related documentation, and any servicing fees, Rating Agency fees or other
costs related to such release), shall be paid in full on or prior to the Partial
Defeasance Date;

‑11‑

--------------------------------------------------------------------------------




(D)    Borrower shall deliver to Lender on or prior to the Partial Defeasance
Date:
(1)    a pledge and security agreement, in form and substance which would be
satisfactory to a prudent lender, creating a first priority security interest in
favor of Lender in the Partial Defeasance Collateral and the Defeasance
Collateral Account (the “Partial Defeasance Security Agreement”);
(2)    Such direct non callable obligations of the United States of America (or
any agency thereof to the extent acceptable to the applicable Rating Agencies)
or other obligations which are “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940 that provide for payments
on a Business Day that are prior and as close as possible to each successive
Scheduled Payment Date after the Partial Defeasance Date (and the date on which
the Lockout Period ends as if the Loan were prepaid in the amount of the Release
Amount on such date) as purchased by Borrower, with each such payment being
equal to or greater than the amount of the corresponding Monthly Payment Amount,
calculated with respect to the Release Amount, required to be paid under this
Note (including all amounts due on date on which the Lockout Period ends as if
the Loan were prepaid in the amount of the Release Amount on such date) for the
balance of the term hereof through the date on which the Lockout Period ends
(the “Partial Defeasance Collateral”), each of which shall be duly endorsed by
the holder thereof as directed by Lender or accompanied by a written instrument
of transfer in form and substance which would be satisfactory to a prudent
lender (including, without limitation, such certificates, documents and
instruments as may be required by the depository institution holding such
securities or the issuer thereof, as the case may be, to effectuate book entry
transfers and pledges through the book entry facilities of such institution) in
order to perfect upon the delivery of the Partial Defeasance Security Agreement
the first priority security interest therein in favor of Lender in conformity
with all applicable state and federal laws governing granting of such security
interests;
(3)    a certificate of Borrower certifying that all of the requirements set
forth in this Section 5(h)(i) have been satisfied;
(4)    one or more opinions of counsel for Borrower in form and substance that
is standard in commercial mortgage lending transactions and subject only to
customary qualifications, assumption and exceptions opining, among other things,
that (a) Lender has a perfected first priority security interest in the Partial
Defeasance Collateral and the Defeasance Collateral Account and that the Partial
Defeasance Security Agreement is enforceable against Borrower in accordance with
its terms, (b) the release of the lien of

‑12‑

--------------------------------------------------------------------------------




the Mortgage with respect to the Individual Property to be released and the
pledge of Partial Defeasance Collateral will not directly or indirectly result
in or cause any REMIC Trust that holds this Note to fail to maintain its status
as a REMIC Trust, (c) in the event of a bankruptcy proceeding or similar
occurrence with respect to Borrower, none of the Partial Defeasance Collateral
nor any proceeds thereof will be property of Borrower’s estate under Section 541
of the U.S. Bankruptcy Code or any similar statute and the grant of security
interest therein to Lender shall not constitute an avoidable preference under
Section 547 of the U.S. Bankruptcy Code or applicable state law, (d) the
defeasance will not cause any REMIC Trust to be an “investment company” under
the Investment Company Act of 1940 and (e) a non consolidation opinion with
respect to the Successor Borrower;
(5)    a certificate in form and scope which would be satisfactory to a prudent
lender from an independent certified public accountant acceptable to Lender
certifying that the Partial Defeasance Collateral will generate amounts
sufficient to make all payments of principal and interest due under this Note
calculated with respect to the Release Amount (including the scheduled
outstanding principal balance of the Loan due on the date the Lockout Period
ends as if the Loan were prepaid in the amount of the Release amount on such
date);
(6)    such other certificates, documents and instruments customarily delivered
in connection with similar defeasance transactions as a prudent lender would
require;
(7)    in the event the Loan is held by a REMIC Trust and if required by Lender,
Lender has received written confirmation from any Rating Agency rating any
Securities that substitution of the Partial Defeasance Collateral will not
result in a downgrade, withdrawal, or qualification of the ratings then assigned
to any of the Securities;
(8)    Borrower shall deliver to Lender evidence, satisfactory to a reasonably
prudent lender, that the Undefeased Note will continue to be secured by the
Mortgages encumbering the Remaining Properties; and
(9)    Lender shall have received, at Borrower’s sole cost and expense, one or
more endorsements to the Title Insurance Policy insuring that, after giving
effect to the subject release, the Liens of the Mortgage insured thereunder
continue to be first priority Liens on the Remaining Properties, subject only to
Permitted Encumbrances.
(E)    Lender shall prepare, at Borrower’s sole cost and expense, all necessary
documents to amend and restate this Note and issue two substitute notes, one
note having a principal balance equal to the Release Amount for the subject
Individual Property or Individual Properties, as applicable (the “Defeased
Note”),

‑13‑

--------------------------------------------------------------------------------




and the other note having a principal balance equal to the excess of (A) the
original principal amount of the Loan, over (B) the amount of the Defeased Note
(the “Undefeased Note”). The Defeased Note and Undefeased Note shall have
identical terms as the Note except for the principal balance; and, in connection
therewith, the Monthly Payment Amount and the amount of each such payment
applied to principal thereafter shall be divided between the Defeased Note and
the Undefeased Note in the same proportion as the unpaid principal balance (in
each case immediately after the Partial Defeasance Event) of the Defeased Note
and the Undefeased Note, as the case may be, bears to the aggregate principal
balance due under the Defeased Note and the Undefeased Note immediately after
the Partial Defeasance Event. The Defeased Note and the Undefeased Note shall be
cross defaulted and cross collateralized unless the Rating Agencies shall
require otherwise or unless a Successor Borrower that is not an Affiliate of
Borrower is established pursuant to Section 5(b)(iii) hereof. A Defeased Note
may not be the subject of any further defeasance;
(ii)    If Borrower has elected to make a partial defeasance and the
requirements of this Section 5(h) have been satisfied, the applicable Individual
Properties shall be released from the lien of the Mortgage and the other Loan
Documents. In connection with the release of the Lien, Borrower shall submit to
Lender, not less than ten (10) days prior to the Partial Defeasance Date (or
such shorter time as is acceptable to Lender in its sole discretion), a release
of Lien (and related Loan Documents) for execution by Lender. Such release shall
be in a form appropriate in the jurisdiction in which the Individual Property is
located and that contains standard provisions protecting the rights of the
releasing lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an officer’s certificate certifying that such
documentation (A) is in substantive compliance with all Legal Requirements, and
(B) will effect such release in accordance with the terms of this Note. Borrower
shall pay all costs, taxes and expenses associated with the release of the lien
of the Mortgage, including Lender’s reasonable attorneys’ fees. Borrower shall
cause title to the applicable Individual Property so released from the lien of
the Mortgage to be transferred to and held by a Person other than Borrower.
Except as set forth in this Section 5, no repayment, prepayment or defeasance of
all or any portion of the Note shall cause, give rise to a right to require, or
otherwise result in, the release of the lien of the Mortgage from the Property.
(iii)    Upon compliance with the requirements of this Section 5(h), the
applicable Individual Property shall be released from the lien of the Mortgage
and the other Loan Documents, and the Partial Defeasance Collateral shall
constitute collateral which shall secure the Defeased Note and all other
obligations under the Loan Documents. Lender will, at Borrower’s expense,
execute and deliver any agreements reasonably requested by Borrower to release
the lien of the Mortgage and the other Loan Documents from the applicable
Individual Property.
(iv)    Upon the release of an Individual Property in accordance with this
Section 5(h), Borrower shall (at Lender’s sole and absolute discretion) assign
all its obligations and

‑14‑

--------------------------------------------------------------------------------




rights under the Defeased Note, together with the pledged Partial Defeasance
Collateral, to a Successor Borrower. Successor Borrower shall execute an
assignment and assumption agreement in form and substance which would be
satisfactory to a prudent lender pursuant to which it shall assume Borrower’s
obligations under the Defeased Note and the Defeasance Security Agreement. As
conditions to such assignment and assumption, Borrower shall (A) deliver to
Lender one or more opinions of counsel in form and substance that is standard in
commercial mortgage lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
such assignment and assumption agreement is enforceable against Borrower and the
Successor Borrower in accordance with its terms and that the Defeased Note, the
Defeasance Security Agreement and the other Loan Documents, as so assigned and
assumed, are enforceable against the Successor Borrower, and the Undefeased Note
Remains enforceable against Borrower, each in accordance with their respective
terms, and opining to such other matters relating to Successor Borrower and its
organizational structure as Lender may reasonably require, and (B) pay all
reasonable fees, costs and expenses incurred by Lender or its agents and
Successor Borrower in connection with such assignment and assumption (including,
without limitation, legal fees and expenses and for the review of the proposed
transferee and the preparation of the assignment and assumption agreement and
related certificates, documents and instruments and any fees payable to any
Rating Agencies and their counsel in connection with the issuance of the
confirmation referred to above, and excluding any assumption fee which may
otherwise be due pursuant to the other Loan Documents). Upon such assignment and
assumption, Borrower shall be relieved of its obligations hereunder, under the
Defeased Note, under the other Loan Documents and under the Defeasance Security
Agreement, except as expressly set forth in the assignment and assumption
agreement.
(i)    Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Collateral or Partial Defeasance Collateral, Borrower
shall open at any Eligible Institution the defeasance collateral account (the
“Defeasance Collateral Account”) which shall at all times be an Eligible
Account. The Defeasance Collateral Account shall contain only (i) Defeasance
Collateral or Partial Defeasance Collateral, and (ii) cash from interest and
principal paid on the Defeasance Collateral or Partial Defeasance Collateral.
All cash from interest and principal payments paid on the Defeasance Collateral
or Partial Defeasance Collateral shall be paid over to Lender on each Scheduled
Payment Date and applied first to accrued and unpaid interest and then to
principal. Any cash from interest and principal paid on the Defeasance
Collateral or Partial Defeasance Collateral not needed to pay the Scheduled
Defeasance Payments shall be paid to Borrower. Borrower shall cause the Eligible
Institution at which the Defeasance Collateral or Partial Defeasance Collateral
is deposited to enter an agreement with Borrower and Lender, satisfactory to
Lender in its sole discretion, pursuant to which such Eligible Institution shall
agree to hold and distribute the Defeasance Collateral or Partial Defeasance
Collateral in accordance with this Note. The Borrower or Successor Borrower, as
applicable, shall be the owner of the Defeasance Collateral Account and shall
report all income accrued on the Defeasance Collateral or Partial Defeasance
Collateral for federal, state and local income tax purposes in its income tax
return. Borrower shall prepay all cost and expenses associated with opening and
maintaining the Defeasance Collateral Account. Lender shall not in any way be
liable by reason of any insufficiency in the Defeasance Collateral Account.

‑15‑

--------------------------------------------------------------------------------




Article 6     – SECURITY
This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.
Article 7     – USURY SAVINGS
This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by this Note and as provided for
herein or in the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan (such rate, the “Maximum Legal Rate”). If,
by the terms of this Note or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Note Rate or the Default Rate,
as the case may be, shall be deemed to be immediately reduced to the Maximum
Legal Rate and all previous payments in excess of the Maximum Legal Rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
Article 8     – LATE PAYMENT CHARGE
If any principal or interest payment (other than the outstanding principal
amount due on the Maturity Date) is not paid by Borrower prior to the
fifth (5th) day after the date the same is due (after taking into account the
payment date convention set forth in Section 1(c) above) (or such greater
period, if any, required by applicable law), Borrower shall pay to Lender upon
demand an amount equal to the lesser of four percent (4%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.
Article 9     – NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by

‑16‑

--------------------------------------------------------------------------------




an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
Article 10     – WAIVERS
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non payment and all other notices of any kind except
as provided in the Loan Agreement. No release of any security for the Debt or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and its members shall not
thereby be released from any liability. If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability. If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Borrower” as used herein,
shall include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder. (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such borrowing entity
which may be set forth in the Loan Agreement, the Mortgage or any other Loan
Documents.) If Borrower consists of more than one person or party, the
obligations and liabilities of each person or party shall be joint and several.
Article 11     – TRIAL BY JURY
BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO

‑17‑

--------------------------------------------------------------------------------




A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.
Article 12     – TRANSFER
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
Article 13     – EXCULPATION
The provisions of Article 15 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
Article 14     – GOVERNING LAW
The provisions of Section 19.1 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
Article 15     – NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.
Article 16     – TAXPAYER IDENTIFICATION NUMBER
This Note provides for the Borrower’s federal taxpayer identification number to
be inserted in Schedule A of this Note. If such number is not available at the
time of execution of this Note or is not inserted by the Borrower, the Borrower
hereby authorizes and directs the Lender to fill in such number on Schedule A of
this Note when the Borrower provides to Lender, advises the Lender of, or the
Lender otherwise obtains, such number.
[NO FURTHER TEXT ON THIS PAGE]



‑18‑

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.




ASPEN-ALPINE PROJECT, LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN COBUS GREEN, LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




ASPEN-COUNTRY PROJECT, LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN POOL 3 LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President


[Signatures continue on the following page]

    

--------------------------------------------------------------------------------




SUN RAINBOW RV LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN TAMPA EAST, LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




COUNTRY HILLS VILLAGE MOBILE
HOME PARK, LLC, a Michigan limited
liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President






























[Signatures continue on the following page]

    

--------------------------------------------------------------------------------






DUTTON MILL VILLAGE, LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President




SUN FOREST MEADOWS, LLC,
a Michigan limited liability company


By: Sun QRS Pool A, Inc., a Michigan corporation, its managing member


By: /s/ Karen J. Dearing
Its: Executive Vice President



































    

--------------------------------------------------------------------------------




SCHEDULE A

BORROWER
ASPEN-ALPINE PROJECT, LLC
38-3151242
SUN COBUS GREEN LLC
45-3306662
ASPEN-COUNTRY PROJECT, LLC
38-3151239
SUN POOL 3 LLC
20-1150556
SUN RAINBOW RV LLC
46-1174234
SUN TAMPA EAST, LLC
20-2435521
COUNTRY HILLS VILLAGE MOBILE HOME PARK, LLC
38-3201814
DUTTON MILL VILLAGE, LLC
38-2455613
SUN FOREST MEADOWS LLC
20-1151117















    